UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
DENNIS RICE, ET AL CIVIL ACTION NO. 19-cv-1377
VERSUS JUDGE FOOTE
UNITED PROPERTY & CASUALTY MAGISTRATE JUDGE HORNSBY
INSURANCE CO., ET AL
ORDER

For the reasons assigned in the Report and Recommendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, no written objections
having been filed, and concurring with the findings of the Magistrate Judge under the
applicable law;

It is ordered that Plaintiffs’ Motion to Remand (Doc. 14) is denied and that all claims
against Scriber & Scriber Insurance Services, LLC are dismissed without prejudice.

THUS DONE AND SIGNED at Shreveport, Louisiana, this the ( Af day

F p)rrremr , 2020.
ELIZAB “FOOTE
UNITED STATES DISTRICT JUDGE

 
